Exhibit 10.3

DOLLAR GENERAL CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made effective as of [Date] (the “Grant
Date”), between Dollar General Corporation, a Tennessee corporation (hereinafter
called the “Company”), and [Name] (hereinafter referred to as the
“Grantee”).  Capitalized terms not otherwise defined herein shall have the same
meanings as in the Dollar General Corporation Amended and Restated 2007 Stock
Incentive Plan, as amended from time to time (the “Plan”), the terms of which
are hereby incorporated by reference and made a part of this Agreement.

WHEREAS, the Company desires to grant the Grantee a restricted stock unit award
as provided for hereunder, ultimately payable in shares of Common Stock of the
Company, par value $0.875 per Share (the “Restricted Stock Unit Award”),
pursuant to the terms and conditions of this Agreement and the Plan; and

WHEREAS, the committee of the Company’s Board appointed to administer the Plan
(the “Committee”) has determined that it would be to the advantage and in the
best interest of the Company and its shareholders to grant the Restricted Stock
Unit Award provided for herein to the Grantee;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto do hereby agree as follows:

1.Grant of the Restricted Stock Unit.  Subject to the terms and conditions of
the Plan and the additional terms and conditions set forth in this Agreement,
the Company hereby grants to the Grantee [xxxx] Restricted Stock Units. A
“Restricted Stock Unit” represents the right to receive one share of Common
Stock upon satisfaction of the vesting and other conditions set forth in this
Agreement.  The Restricted Stock Units shall vest and become nonforfeitable in
accordance with Section 2 hereof.

2.Vesting.  

(a) The Restricted Stock Units shall become vested and nonforfeitable on the
first anniversary of the Grant Date (the “Vesting Date”), so long as the Grantee
continues to serve as the Chairman of the Company’s Board of Directors through
the Vesting Date.

(b) Notwithstanding the foregoing, to the extent the Restricted Stock Units have
not previously terminated or become vested and nonforfeitable (i) if the Grantee
ceases to serve as the Chairman of the Board due to the Grantee’s death
or  Disability (as defined below), then 100% of the Restricted Stock Units that
would have become vested and nonforfeitable on the Vesting Date if the Grantee
had remained Chairman of the Board through such date will become vested and
nonforfeitable upon such death or Disability; (ii) if the Grantee ceases to
serve as the Chairman of the Board due to his removal from such Chairman
position by the Board of Directors for any reason or for no reason or due to his
failure to be re-elected to the Board by the shareholders of the Company (in
each case, a “Termination Event”), then a Pro-Rata Portion (as defined below) of
the Restricted Stock Units (rounded to the nearest whole share) that would have
become vested and nonforfeitable on the Vesting Date if the Grantee had remained
Chairman of the Board shall become vested and nonforfeitable as of the last day
of service in such Chairman position and all remaining Restricted Stock Units
shall be

1

--------------------------------------------------------------------------------

 



automatically forfeited to the Company and cancelled.  For purposes of this
Section 2(b) only, a “Pro-Rata Portion” is determined by a fraction (not to
exceed one), the numerator of which is the number of months in the 12-month
fiscal year of the Company for which the Restricted Stock Unit Award was made
during which the Grantee continuously served as Chairman of the Board and the
denominator of which is 12.  Grantee will be deemed to serve as Chairman of the
Board for a month if the Termination Event occurs after the fifteenth (15th) day
of a month; and (iii) the Restricted Stock Units shall become immediately vested
and nonforfeitable as to 100% of the shares of Common Stock subject to such
Restricted Stock Units immediately prior to a Change in Control so long as the
Grantee serves as Chairman of the Board through the date of the Change in
Control. If the Grantee’s service on the Board or as Chairman of the Board
terminates prior to the Vesting Date and none of the vesting provisions in this
Section 2(b) apply or has not applied, then all unvested Restricted Stock Units
at the date of such termination of Board service shall be automatically
forfeited to the Company and cancelled.

(c) For the purposes of this Agreement, Disability shall have the meaning as
provided under Section 409A(a)(2)(C)(i) of the Code.

(d) For purposes of this Agreement, a Change in Control (as defined in the Plan)
will be deemed to have occurred with respect to the Grantee only if an event
relating to the Change in Control constitutes a change in ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company within the meaning of Treas. Reg. Section
1.409A-3(i)(5).

3.Entitlement to Receive Common Stock. 

(a) Shares corresponding to the number of Restricted Stock Units granted herein
(“RSU Shares”) are to be paid to the Grantee on the Vesting Date or, if earlier,
upon the Grantee’s death or Disability, upon a Change in Control, or upon a
Termination Event (but only to the extent the RSU Shares are vested at the time
of termination pursuant to Section 2).  However, if the Grantee has made a
timely and valid irrevocable election to defer receipt of all or any portion of
the vested RSU Shares in accordance with the provisions of the RSU Award
Deferral Election Form provided to the Grantee and returned it to the Company
prior to December 31 of the calendar year preceding the Grant Date (such shares,
the “Deferred Shares”), any such Deferred Shares shall instead be paid on the
date so elected by the Grantee pursuant to such RSU Award Deferral Election
Form, or, if earlier, upon the Grantee’s death or Disability or upon a Change in
Control.

(b) On any date on which any RSU Shares are to be paid to the Grantee in
accordance with Section 3(a) above, the Company shall deliver to the Grantee or
the Grantee’s legal representative or, if the Grantee is deceased, the Grantee’s
designated beneficiary, or, if none, his personal representative, a share
certificate or evidence of electronic delivery of such RSU Shares in the amount
of the RSU Shares so delivered to the Grantee, and such RSU Shares shall be
registered in the name of the Grantee. 

(c) The shares of Common Stock deliverable upon the payment of a vested
Restricted Stock Unit may be either previously authorized but unissued Shares or
issued Shares, which have then been reacquired by the Company. Such Shares shall
be fully paid and nonassessable.

(d) Only whole shares of Common Stock shall be delivered in payment of a vested
Restricted Stock Unit.  To the extent a vested Restricted Stock Unit (including
any additional Restricted Stock Units or Deferred Shares credited from dividends
pursuant to Section 4 below),

2

 

--------------------------------------------------------------------------------

 



includes a fractional share, on the date the RSU Shares or Deferred Shares are
to be paid to the Grantee, such fractional share shall be paid to the Grantee or
the Grantee’s legal representative or, if the Grantee is deceased, the Grantee’s
designated beneficiary, or, if none, his personal representative, in cash, in an
amount that equals the Fair Market Value of such fractional share on such
payment date. 

4.Dividend Equivalents.    In the event that the Company pays any ordinary
dividend (whether in cash, shares of Common Stock or other property) on its
Shares, on the date such dividend is paid to shareholders the Grantee shall be
credited, based on the number of unvested Restricted Stock Units held by the
Grantee and the number of Deferred Shares (if any) that the Grantee is entitled
to receive, in each case as of the record date of such dividend, with additional
Restricted Stock Units or Deferred Shares, as applicable, that reflect the
amount of such dividend (or if such dividend is paid in shares of Common Stock
or other property, the fair value of the dividend, as determined in good faith
by the Board).  Any such additional Restricted Stock Units and Deferred Shares,
as applicable, shall be subject to all terms and conditions of this Agreement. 

5.Transferability.  Neither the Restricted Stock Units prior to becoming vested
pursuant to Section 2 nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Grantee or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 5 shall
not prevent transfers by will or by the applicable laws of descent and
distribution.

6.Grantee’s Continued Service on the Board and Continued Service as its
Chairman. Nothing contained in this Agreement or in any other agreement entered
into by the Company and the Grantee guarantees that the Grantee will continue to
serve as a member of the Board or as the Chairman of the Board for any specified
period of time.

7.Change in Capitalization. If any event described in Section 9 of the Plan
occurs, this Agreement and the Restricted Stock Units (and any Deferred Shares
due to be delivered hereunder) shall be adjusted to the extent required or
permitted, as applicable, pursuant to Section 9 of the Plan.

8.Taxes. The Grantee shall have full responsibility, and the Company shall have
no responsibility, for satisfying any liability for any federal, state or local
income or other taxes required by law to be paid with respect to such Restricted
Stock Units, including upon the vesting of the Restricted Stock Units and the
delivery of any RSU Shares. The Grantee is hereby advised to seek his or her own
tax counsel regarding the taxation of the grant and vesting of the Restricted
Stock Units hereunder (and the tax consequences of any deferral election made in
respect of the delivery of any RSU Shares).

9.Limitation on Obligations.  This Restricted Stock Unit Award shall not be
secured by any specific assets of the Company or any of its Subsidiaries, nor
shall any assets of the Company or any of its Subsidiaries be designated as
attributable or allocated to the satisfaction of the Company’s obligations under
this Agreement.  In addition, the Company shall not be liable to the Grantee for
damages relating to any delays in issuing the share certificates or electronic
delivery thereof to him (or his designated entities), any loss of the
certificates, or any mistakes or errors in the issuance or registration of the
certificates or in the certificates themselves.  



3

 

--------------------------------------------------------------------------------

 



10.Securities Laws.  The Company may require the Grantee to make or enter into
such written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws.  The
granting of the Restricted Stock Units hereunder shall be subject to all
applicable laws, rules and regulations and to such approvals of any governmental
agencies as may be required.

11.Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary or his or her
designee, and any notice to be given to the Grantee shall be addressed to him or
her at the last address of the Grantee recorded in the Company’s records unless
otherwise directed by the Grantee in accordance with this Section 11.  By a
notice given pursuant to this Section 11, either party may hereafter designate a
different address for notices to be given to him or her.  Any notice that is
required to be given to the Grantee shall, if the Grantee is then deceased, be
given to the Grantee’s personal representative if such representative has
previously informed the Company of his or her status and address by written
notice under this Section 11.  Any notice shall have been deemed duly given when
(i) delivered in person, (ii) enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service, or
(iii) enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with fees prepaid) in an office regularly maintained by FedEx, UPS,
or comparable non-public mail carrier.

12.Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

13.Section 409A of the Code.  The provisions of Section 10(c) of the Plan are
hereby incorporated by reference. Notwithstanding the foregoing, the Company
shall not be liable to the Grantee in the event this Agreement or any payment or
benefit hereunder fails to be exempt from, or comply with, Section 409A of the
Code.

14.Restricted Stock Units Subject to Plan. The Restricted Stock Unit Award and
the Shares issued to the Grantee upon payment of the Restricted Stock Units
shall be subject to all terms and provisions of the Plan, to the extent
applicable to the Restricted Stock Units and such Shares. In the event of any
conflict between this Agreement and the Plan, the terms of the Plan shall
control.

15.Amendment and Termination. This Agreement may be modified in any manner
consistent with Section 10 of the Plan.

16.Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules.  All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Grantee, the Company and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Restricted
Stock Unit Award.  In its absolute discretion, the Board may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan and this Agreement.

17.Rights as Shareholder. Except as may be otherwise provided in Section 7 of
this Agreement, the holder of a Restricted Stock Unit Award shall not be, nor
have any of the rights or privileges of, a shareholder of the Company in respect
of any Shares issuable upon the payment of a

4

 

--------------------------------------------------------------------------------

 



vested Restricted Stock Unit unless and until a certificate or certificates
representing such Shares shall have been issued by the Company to such holder
or, if the Common Stock is listed on a national securities exchange, a book
entry representing such Shares has been made by the registrar of the Company.

18.Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

[Signatures on next page.]



5

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



 

 

DOLLAR GENERAL CORPORATION

 

By:

 

Name:

 

Title:

 

 

 

 

 

GRANTEE

 

 

[Name]

 

 

 

 

 

6

 

--------------------------------------------------------------------------------